 

FOMO CORP.

 

Summary 2020 Budget

 

  Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec   Annual
Total                                                              Accounting 
 2,000    1,000              2,000              2,000              2,000       
 9,000   books and tax returns Amex   2,000                                     
                     2,000   misc. expenses outstanding Audit   3,750       
 3,750         2,000              2,000              2,000         13,500  
Boyle CPA Doty Scott Catchup   1,000    1,000    1,000    1,000    1,000  
 1,000                                  6,000   need to find out his exact
invoice and settle this out FOMO website   1,500    50    50    50    50    50  
 50    50    50    50    50    50    2,050   need to build a proper corporate
website Internet/Cell/Mailing/Supplies   400    400    400    400    400  
 400    400    400    400    400    400    400    4,800     FINRA (name ticker
change)   1,100                                                         
 1,100     FINRA (reverse split)                                 1,100       
                     1,100     Franchise Tax Bureau CA                  800  
                                         800   2020 annual corporate fee due
4/15 Kanab Admin/Development   500    500    500    750    750    750    1,250  
 1,250    1,250    2,500    2,500    2,500    15,000   $10/hour outsourced to
Markup Designs Kanab apps (IOS/Android)   7,000                        7,000  
                               14,000   150 days to complete Kanab friend rec
engine   1,200                                                           1,200  
by 1/31 Kanab hosting   100    200    300    400    500    600    700    800  
 900    1,000    1,100    1,200    7,800   ramps up as subscribers and users
grow Kanab marketplace   1,500         1,500                                
                3,000   60 days Kanab SEO Social optimization   1,250    1,000  
 1,000    1,000    1,000    1,000    1,000    1,000    1,000    1,000    1,000  
 1,000    12,250   250 initial setup fee, hit all major social platforms Kanab
advertising deployment                                 5,000    1,000    1,000  
 1,000    1,000    1,000    10,000   wait until desktop and apps done and
traffic exists to monetize SEC counsel   5,000    2,500    2,500    2,500  
 2,500    2,500    2,500    2,500    2,500    2,500    2,500    2,500  
 32,500   Fred Lehrer all you can eat Cannabis counsel (corporate)   -    -  
 -    5,000    1,000    1,000    1,000    1,000    1,000    1,000    1,000  
 1,000    13,000     M2 (PR and XBRL hosting)   1,000                      
 1,695    1,695    1,695                        6,085   hosts PR and does XBRL
Shared office (Coworking)   125    125    125    125    125    125    125  
 125    125    125    125    125    1,500     Payroll   7,500    7,500  
 7,500    7,500    7,500    7,500    12,500    12,500    12,500    12,500  
 12,500    12,500    120,000   budgeting adding 1-2 10-99's in July Press
releases   1,000    1,000    1,000    1,000    1,000    1,000    1,000  
 1,000    1,000    1,000    1,000    1,000    12,000   4 per month GlobeNewswire
(through M2) Shoutouts for Kanab   -    500    750    1,000    1,250    1,500  
 1,750    2,000    2,250    2,500    2,750    3,000    19,250   celebrities at
Cameo.com SOS of CA   100    100    100    100    100    100    100    100  
 100    100    100    100    1,200   amendments, fees SSL/encryption           
                     250                             250   for Kanab and
corporate site TA   1,000    1,000    1,000    1,000    1,000    1,000  
 1,000    1,000    1,000    1,000    1,000    1,000    12,000   includes monthly
DWAC T&E        2,500    2,500    2,500    2,500    2,500    2,500    2,500  
 2,500    2,500    2,500    2,500    27,500   need to hit the road to pitch the
site to dispensaries promoters and funders, also go to India to meet programmers
Unexpected expenses   1,000    1,000    1,000    1,000    1,000    1,000  
 1,000    1,000    1,000    1,000    1,000    1,000    12,000     Daymak 
 1,700                                                           1,700   they
sent an eBike to former 2050 lawyer to cleanup $4k invoice, overdue             
                                                         TOTAL  $41,725  
$20,375   $24,975   $26,125   $25,675   $30,720   $34,920   $33,920   $28,575  
$30,175   $34,525   $30,875   $362,585                                          
                                         1Q20  $87,075         2Q20  $82,520  
      3Q20  $97,415         4Q20  $95,575         

 



Total Annual Budget   362,585  Estimated Quarterly   90,646 

 

 

 

 

 